Title: 5th.
From: Adams, John Quincy
To: 


       We met in the evening at Stacey’s lodgings. Putnam was not present. At about seven we received a letter from him which for its singularity I am determined to preserve. And after I came home I wrote him an answer which is likewise here inserted, and which I shall send him to-morrow.
       
        
         
          
           
            Messrs. Stacey, Thomson and Adams or to any one of them.
           
           Present. Newbury-Port June 5th. 1788
           Gentlemen
          
          You doubtless recollect the conversation which passed at our office, the evening after our last club night. It will be needless for me again to go over the same ground; let me just observe “that at the time I left you, I neither wished or expected to meet any lady or ladies during the evening” What I then told you, I know, and you may rest assured was truth however clouded with circumstances which might lead you to a different supposition. You may attribute the effect to “accident, sympathy” or just what you please, it alters not the original cause of action. I feel an happy consciousness of my innocence of the charges you alledged against me (such as imposing on the club &c) which consciousness alone, could support me when absent from a Society, whose pleasures I once eagerly sought, as eagerly wished to deserve, as richly enjoyed.
          I think your treatment to me was unkind, severe and illiberal. With pleasure, I can appeal to my own bosom in the calm hour of reflection and retirement, and declare such treatment unmerited.
          I write not Gentlemen under the influence of passion and resentment, but give you sentiments dictated by reflection and approved by reason and my conscience. I wish you to consider the affair as relating only to the club.
          These circumstances Gentlemen must excuse my absence this ev’ning.
          I should be happy to wait on you at my chamber next Thursday evening, where I propose to take my leave of the club and thereby render your happiness secure.
          
           Adieu! may you be united, may you be happy.
           Adieu.
           S.P.
          
         
        
       
       
        
         
          The Answer
          
           Sir
           Newbury-Port. June 5th. 1788
          
          The formal and ceremonious manner in which you have been pleased to address the members of the club, constrains me to adopt a stile, which to a Class-mate and an intimate, I cannot but use with reluctance.
          The charges of unkindness, of severity and illiberality, which your letter contains, were considered by Stacey and Thompson, so far as they respected them, as unmerited. To me alone, we supposed they could in any manner be applicable. That my observations upon the Subject were severe, I freely acknowledge, since, whatever the truth might be, the occurrence, was not of sufficient importance, to me to justify the strength of my expres­sions: they might therefore bear the appearance, of unkindness, but if unkindness consists in the intention, I can sincerely declare, that nothing was more foreign to my heart. But Sir I am not conscious that even my treatment of you, could be justly charged with illiberality. For the repeated instances of equivocation in your conduct upon the same subject, which you have acknowledged, might I conceive excuse my doubting the truth of assertions, which upon similar occasions you had always made with equal seriousness; if however you still consider yourself as injured, I am ready to make any acknowledgment which you may think your honour can require. At the same time I would submit to your consideration, whether your leaving thus abruptly a society which among our acquaintance is generally known to exist, might not excite their curiosity; and whether if the occasion of your quitting us, should accidentally transpire, it might not be productive of consequences equally mortifying to us all; as, to every impartial person the original cause of separation must appear trifling and puerile.
          Your proposal “that the affair may be considered as relating only to the club,” I am perswaded, you, will acknowledge upon further reflection, to be impracticable. For if the injury which you have received is sufficiently great to induce you to dissolve your connection, with a Society “whose pleasures you once eagerly sought, as eagerly wished to deserve, as richly enjoyed” how can you upon all other occasions, retain that friendship and confidence, from which alone those pleasures were derived. I trust you will suffer these considerations to have their weight in your mind, and as you say you write not “under the influence of passion and resentment,” I hope you will be induced to drop your present intentions, and not give us reason at every subsequent meeting to regret the loss of one of the original members of the institution.
          If however, you should persist in your present sentiments, we must decline waiting on you at your lodgings, as the meeting would necessarily be attended with a great degree of that restraint, an exemption from which is one of those charms whence we derive our greatest enjoyments. As Pickman expects to be absent the week after next he has desired us to call next Thursday evening at his lodgings. There we shall be happy to see you: to renew over a friendly glass the social intercourse which has thus unfortunately been interrupted, and to bury in oblivion a dissention which we sincerely hope may never be revived.
          
           J. Q. A.
          
         
        
       
      